Citation Nr: 1732294	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of right ear drum perforation.

4.  Entitlement to service connection for neoplasms of the skin, including skin cancer.

5.  Entitlement to service connection a skin disorder, claimed as a rash.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had verified active duty service from March 1971 through November 1973.  He had meritorious service in the Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2011 rating decision of the VA Regional Office in Cleveland, Ohio that denied all of the claimed disabilities listed on the title page of this decision.  

Following review of the record, the issues of entitlement to PTSD, residuals of right ear perforation, and skin neoplasms, including skin cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had tinea versicolor in service that did not result in a chronic disorder.

2.  Post service skin rashes/dermatitis was first clinically indicated many years after discharge from active duty. 

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides/Agent Orange.

4.  Cardiac disability was first clinically demonstrated many years after discharge from active duty; the Veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as a rash, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A heart condition, including ischemic heart disease, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016) 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and heart disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii).  Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease.  38 C.F.R. § 3.309 (e).

1.  Service connection for a skin disorder, claimed as rash.

Factual Background

Service treatment records reflect that the Veteran was seen in June 1972 and was noted to have possible sun poisoning.  Tinea versicolor was diagnosed for which he was prescribed Selsun shampoo daily for 10 days. 

Post service clinical data reflect that the Veteran worked at AK Steel in the coke plant.  Employer clinical records show that in July 1991 he sought treatment for complaints of contact dermatitis/eczema of the hands and feet that was felt to be fungal in origin.  In September 2011, the Veteran went to the dispensary for rash on hands with itching and some raised blisters for which he had been seen three times that summer.  It was felt that eczema was probably fungal in origin for which he was prescribed medication for relief of symptoms.  He was admitted in April 1992 for cellulitis/blisters of hands and feet.  In 1993, it was noted that the Veteran took Atarax for the rash on hands that was a chronic problem.  In June 1994, he reported rash on the hands with a history of the same type of rash two years before.  In January 1998, the Veteran complained of generalized itching, especially of his hands.  It was recorded that there was no obvious rash at the time but that he could feel it beneath skin.  He was prescribed hydrocortisone cream to use topically and Benadryl to take for severe rash on his hands and feet.  The Veteran was issued work restrictions from "coke over gas" due to problems with allergies.  In June 1998, the Veteran presented a work restriction note from his doctor to the effect that due to problems with allergies, he should not work around coke over gas.  It was  noted that he had chronic problem with eczema of his hands and feet as well as pseudomonas cellulitis of the hands and feet for which he had been hospitalized on different occasions.  In August 1998, he was observed to have no rash in a job he had worked for seven weeks.

The Veteran was hospitalized in March 2003 at Our Lady of Bellefonte Hospital for a complaint not pertinent to this appeal and was observed to have no rash or lesions.  In February 2005, employer records noted that he had a history of contact dermatitis on his hands but that doctors were unsure what caused it.  The assessment was alteration in skin integrity for which hydrocortisone was prescribed.  

The Veteran was afforded a VA examination in March 2011 and a history of tinea versicolor in service was noted.  He related that he had recurrent and intermittent pimples and acne that had persisted throughout his life.  On examination, there was no evidence of tinea versicolor.  He was observed to have two tiny pustules on the side of his neck that were very superficial.  Following examination, the diagnoses were skin cancers (removed with no sign of recurrence) and very mild acne.  The examiner opined that the Veteran's current skin condition was less likely than not caused by the condition treated in the service medical records and that the tinea versicolor diagnosed at that time was a treatable fungal infection.  

Social Security Administration records contain clinical reports from J. F. Ditty, M.D., dated between 2008 and 2009, showing that the Veteran underwent a general skin examination where he was observed to have normal skin texture and color of areas that included the hands and feet.

A September 2010 VA Agent Orange Program note stated that the Veteran had no skin lesions suggestive of chloracne or PCT [porphyria cutanea tarda].  Extensive VA outpatient records dating from 2011 until 2017 show no treatment or complaints of skin rash.

Legal Analysis

The Board has carefully reviewed the evidence but finds that the preponderance of the evidence is against the claim of service connection for skin rash.  Although service treatment records reflect that the Veteran was indeed treated for a skin condition diagnosed as tinea versicolor in June 1972, there is no subsequent document indicating that he was seen for this disorder thereafter.  On examination in November 1973 for discharge from active duty, his skin was evaluated as normal.  There is no documentation of record showing treatment for any skin symptoms until 1991 when he began to display consistent skin symptoms variously diagnosed as contact dermatitis, eczema, blisters, allergy, and pseudomonas cellulitis, sometimes requiring hospitalization.  The Board points out, however, that evidence of chronic skin symptomatology is not shown until almost two decades after discharge from active duty.  In view of such, the Board finds that the tinea versicolor diagnosed in service did not become a chronic disorder as post service continuity of symptomatology is not demonstrated.  See 38 C.F.R. § 3.303.  

The Veteran continues to contend that he has a rash disorder of service onset.  However, careful review of the evidence reflects that he has had no symptoms in this regard for many years.  When examined for VA compensation and pension purposes in 2011, neither tinea versicolor nor any residuals thereof, or rash was observed.  Although it was noted that he had two tiny superficial pustules on the side of his neck that were diagnosed as very mild acne, the examiner determined that this was not related to symptoms shown in service.  The Board recognizes that the Veteran is competent to provide evidence as to what he experienced.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  In the instant case, however, whether a current skin disorder, described as a rash, is related to service is beyond a layman's competence.  See Jandreau v. Nicholson, 492 F. 3d 1371 (Fed. Cir. 2007).  Thus, any statement by the Veteran as to whether current symptoms claimed as a rash, in the absence of observable symptoms and a clinical diagnosis, may not be accepted as competent evidence to establish a lay nexus to service.  See Jandreau; see also Buchanan v. Nicholson, 451 F.3d 1331.  A medical professional has the greater skill. 

As such, the Board concludes that there is no competent or probative evidence showing that the Veteran has a rash of service onset.  Therefore, the preponderance of the evidence is against the claim and service connection for a skin disorder, described as rash, must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).  The Board would point out, however, that to the extent that the Veteran claims service connection for neoplasms of the skin, to include skin cancer, this aspect of the appeal is discussed in the remand below.

2.  Service connection for a heart condition, including ischemic heart disease.

Factual Background and Legal Analysis

The Veteran contends that he has ischemic heart disease attributable to herbicide exposure in service for which service connection should be granted.  His Form DD-214 shows that he served in the Army in the Republic of Vietnam during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

The Board has carefully reviewed the clinical evidence and record but finds that service connection for a heart condition is not warranted.  In this regard, service treatment records are entirely negative for cardiac complaints or treatment.  The heart and vascular systems were evaluated as normal on examination in November 1973 at separation from service.  There is no documentation evidencing treatment for a heart disorder within the year following discharge from active duty.  The Board observes that the clinical record contains private records showing that he presented to the emergency room in February 2003 with symptoms that included chest and right arm pain.  A medical history that included cardiac arrhythmia was noted.  It was reported that an electrocardiogram (EKG) showed sinus rhythm but no acute ischemic changes as interpreted by EMD [emergency medical department].  The Veteran was admitted in March 2003 where a history of ventricular arrhythmias treated with Cardizem for the past four years was noted.  Other assessments included coronary artery disease with ventricular arrhythmia and AV [atrioventricular] block for which a pacemaker was implanted in August of that year.  Subsequent private and VA records continued the diagnosis of an arrhythmia disorder of the heart.  When afforded comprehensive VA examination and cardiac-related diagnostic studies in March 2011 for purposes of ischemic heart disease determination, the examiner stated that while coronary artery disease could cause this type of heart condition (self-reported as 3rd degree heart block), there was no evidence the Veteran had a history of coronary artery disease or ischemic heart disease.  

In view of the above, the Board finds that the lack of in-service evidence of a heart condition, a normal cardiovascular separation examination, and no diagnosis of a heart disorder for decades after service clearly compel a finding that service connection for a heart disorder is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

The appellant does not argue, however, that a heart condition had its onset in service or was manifested within one year thereof.  Rather, he primarily asserts that he has ischemic heart disease precipitated by Agent Orange in Vietnam for which the presumption of service connection applies for presumed exposure.

The Board observes that an assessment of coronary artery disease with ventricular arrhythmia was recorded on a single occasion in March 2003 but has not been repeated elsewhere in the clinical record.  As noted above, an EKG in February 2003 did not disclose any acute ischemic changes and a pacemaker was implanted for AV block - a rhythmic disorder of the heart.  The Board points out that on VA examination in 2011, a VA physician specifically ruled out the presence of coronary and ischemic heart disease.  It is significant that no other more recent clinical evidence has been received indicating that the Veteran has coronary artery or ischemic heart disease.  Only the diagnosis of an arrhythmia disorder of the heart has persisted, to include on the Veteran's most recent problem lists.  The Board thus finds that the assessment of coronary artery disease in March 2003 appears to be anomalous and may be discarded as a differential diagnosis.

The Board has carefully considered the Veteran and his agent's lay statements to the effect that he has ischemic heart related to exposure to Agent Orange exposure in Vietnam.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1371 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

In this case, however, whether the Veteran has ischemic heart disease requires specialized training for a determination and is not susceptible of lay opinion.  The etiology of such is a complex medical matter beyond the competence of a layperson.  Jandreau at 1372.  In this case, ischemic heart disease has been conclusively ruled out by a clinical professional and there is no reliable evidence to the contrary that the Veteran has ischemic heart disease.  The evidence demonstrates onset of a heart condition more than two decades after service discharge and no clinical professional has related a cardiac process to service or exposure to Agent Orange therein.  Therefore, the appellant's opinion in this matter is not probative.  

For the foregoing reasons, the Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has coronary artery or ischemic heart disease, or that a heart disorder is otherwise related to active service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a heart disorder, including ischemic heart disease must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for a skin disorder, claimed as rash, is denied.

Service connection for a heart condition, including ischemic heart disease, is denied.


REMAND

Review of the claims folder discloses that in clinical records dated between 2008 and 2009 from Dr. Ditty, the Veteran complained of multiple lesions on the face.  He was noted to have had solar elastosis on the face and neck.  The lesions were biopsied and the final diagnoses included benign seborrheic keratosis and hyperkeratosis, as well as malignant basal cell carcinoma of the right shoulder.  The evidence reflects that the lesions were removed but that some recurred.  In more recent VA clinical records dated in January 2015, the Veteran is shown to have undergone shave biopsies of several areas of his body leading to diagnoses of seborrheic keratosis, actinic keratosis, and neoplasms of uncertain behavior.  In a statement attached to his April 2017 substantive appeal, his representative argues that the diagnosis of "Possible Sun Poison" in service is an indicator that there was exposure to the sun and that this condition may have manifested later in life as skin cancer.  The Board refers back to service when the appellant was thought to have had possible sun poisoning in June 1972.  In view of such, the Board is of the opinion that the Veteran should be scheduled for an examination by a VA dermatologist for a clinical opinion as to whether any neoplasms of the skin, including basal cell carcinoma, is reasonably of service onset to include sun exposure therein.  

The Veteran asserts that he has PTSD for which service connection should be granted.  Review of the evidence reveals that the Veteran was treated for depressive and anxiety disorders over the years.  Following VA mental health examination in March 2011, the examiner opined that the Veteran's self-report did not appear to be consistent with PTSD or a subclinical variant thereof, and that anxiety symptoms were not suggestive of PTSD and were less likely than not caused by or related to service.  The examiner conceded, however, that there were some PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Since that time, however, clinical reports from the Chillicothe, Ohio, VA Medical Center dated between 2013 and 2014 have become associated with the record showing a definitive diagnosis of PTSD.  As such, the Veteran should be scheduled for a current VA psychiatric examination to resolve the inconsistency.

The Veteran avers that he sustained a right tympanic membrane puncture during service for which service connection is warranted.  Service treatment records are negative for treatment pertaining to the ears.  The record reflects, however, that an audiogram was performed for employment purposes in October 1994 whereupon the Veteran reported that he had many earaches during military service and was in Vietnam and lost a lot of hearing.  He was afforded an audiometric evaluation in April 2011 at the Hearing Center for VA compensation purposes and reported some inner ear problems in the 1980s with drainage, odor, and tinnitus.  He said that he was told by a nurse at AK Steel (his employer) that it looked as if he had had a right ruptured eardrum that had never been formally evaluated.  The Veteran related that the only thing this could have come from was when a Howitzer went off unexpectedly right next to his right ear that jarred his head and almost knocked him down sometime between January and April 1972.  The examiner did not specify any significant physical findings pertaining to the right ear on that occasion, to include an opinion as to whether the Veteran had any residuals of right ear drum injury.  When afforded a VA audiology examination in April 2012, that examiner also did not refer to any physical findings pertaining to the right ear.  

Under 38 U.S.C.A. § 1154(a) (West 2014), VA is required to consider the Veteran's contentions in conjunction with the circumstances of his service.  In this instance, the Veteran served in Vietnam and claims service in a combat zone.  He may well have sustained injury to the right ear as contended.  However, this does not by itself provide for a grant of service connection.  The evidence must still show that that Veteran has an injury or residuals thereof for which service connection may be conceded which is not demonstrated in this case.  Since the record does not contain a clinical report that specifically evaluates the right ear for right ear drum injury residuals, a current audiology examination is indicated.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a skin specialist.  The examiner must be provided access to VBMS for review prior to examination.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) any current skin neoplasm and/or lesion, including skin cancer, is related to service, to include sun poisoning noted in June 1972, or b) is more likely of post service onset and unrelated to active duty.  The examiner should provide full rationale for the opinion(s) provided and reference the facts relied upon in reaching his or her conclusions. 

2.  Arrange for the Veteran to be examined by a VA psychiatrist to determine whether he has an acquired psychiatric disorder related to service and/or whether the diagnostic criteria for PTSD related to service in Vietnam are met.  The examiner must be given access to the VBMS electronic file.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

Following examination, the examiner must opine a) whether it is at least as likely as not a diagnosis of PTSD is supported by the evidence.  The examination report must address the findings and conclusions rendered by the VA mental health professionals between 2013 and 2014 if a different conclusion is reached.  If PTSD is not diagnosed, the examiner must opine b) whether it is at least as likely as not any other diagnosed psychiatric disorder, including anxiety and depressive disorder is related to the Veteran's active duty service, to include service in Vietnam.  The examination report must include a detailed narrative with a complete rationale for the opinions provided.

3.  Schedule the Veteran for a VA audiology examination by an appropriate examiner.  All indicated tests and studies should be performed and findings must be reported in detail.  The examiner must be provided access to VBMS for review prior to examination.  The examination report should include a discussion of the Veteran's documented clinical history and his credible assertions as to noise injury to the right ear during service.  The examiner must provide an opinion, supported by rationale, as to whether there are any findings or residuals consistent with distant right ear drum injury. 

4.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient or if a requested action is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


